 



Exhibit 10.27
AMENDMENT NO. 1 TO DISTRIBUTION AGREEMENT
     This Amendment No. 1 to Distribution Agreement (the “Amendment”) is made as
of September 20, 2007, between MICRUS ENDOVASCULAR CORPORATION, a Delaware
corporation, having a principal place of business at 821 Fox Lane, San Jose,
California 95131, United States (“Micrus”); Goodman CO., LTD. a company
organized under the laws of Japan, and having a principal place of business at
108 Fujigaoka, Meito-ku, Nagoya 465-0032, Japan (“Distributor”).
     Micrus and Distributor have entered into a Distributor Agreement dated
September 30, 2005 (the “Agreement”). Micrus and Distributor are desirous of
extending the term of the Agreement.
     Now, therefore, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     1. Section 10.1 of the Agreement shall be amended in its entirety as
follows:
     “10.1 Term. This Agreement shall commence on the Effective Date and shall
continue in force for a fixed term of six (6) years, unless terminated earlier
under the provisions of this Agreement. At the end of the fixed term, this
Agreement shall be automatically renewed on the same terms and conditions for an
additional one (1) year period, unless earlier terminated under the provisions
hereof or unless one party gives to the other notice of its intention to
terminate at least six (6) months prior to the expiration of the fixed term
hereof or of any renewal period.”
     2. Exhibit B of the Agreement shall be amended in its entirety as set forth
on Exhibit B attached hereto.
     3. Capitalized terms not otherwise defined herein shall have the same
meanings ascribed to such terms in the Agreement.
     4. This Amendment shall be governed by and interpreted in accordance with
the laws of the State of California and the United States of America, as though
all parties were resident of, and the contract was performed solely in,
California without reference to conflicts of laws rules thereof and without
regard to the United Nations Convention on Contracts for the International Sale
of Goods. Except as set forth in Section 6 hereof, the sole jurisdiction and
venue for actions relating to the subject matter of this Amendment shall be the
California state and U.S. federal courts having jurisdiction in Santa Clara
County, California, and the parties hereby consent to the jurisdiction of such
courts.
     5. Except for actions seeking injunctive relief, all disputes,
controversies, or differences which may arise between the parties hereto, out
of, in relation to, or in connection with this Amendment or the breach thereof,
shall be finally settled by binding arbitration in San Francisco, California,
U.S.A., in accordance with the Commercial Arbitration rules of the American
Arbitration Association by one (1) arbitrator appointed in accordance with such
Rules, by which each party hereto agrees to be bound. Judgment upon an award
rendered may be entered in any court having jurisdiction, or application may be
made to such court for judicial acceptance of the award and an order of
enforcement, as the case may be.
     6. The Agreement, as modified by this Amendment, represents the entire
Agreement and understanding of the parties hereto and thereto with respect to
the marketing and distribution of the Product and the subject matter of the
Agreement, and supersedes all previous agreements and understandings related
thereto. The Agreement as modified herein shall remain in full force and effect
as

 



--------------------------------------------------------------------------------



 



so modified. This Amendment may only be amended or modified in writing signed by
an authorized representative of the parties hereto.
     7. All notices under this Amendment shall be in writing and shall be deemed
given on the date of delivery if sent by certified or registered mail,
commercial courier (return receipt or confirmation of delivery required and
costs prepaid), or by personal delivery to the party to receive such notices or
other communications called for in this Agreement at the following addresses (or
at such other address for a party as shall be specified by such party by like
notice):
If to MICRUS:
MICRUS ENDOVASCULAR CORPORATION
821 Fox Lane
San Jose, CA 95131
USA
Attention: President and CEO
If to DISTRIBUTOR:
Goodman CO., Ltd.
108 Fujigaoka
Meito-ku, Nagoya 465-0032
Japan
Attention: President and CEO
     8. This Amendment may be executed in counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instruments. This Amendment may be executed by facsimile with original
signatures promptly following by a method set forth in Section 7.
[signature pages follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.

                  MICRUS ENDOVASCULAR CORPORATION   GOODMAN CO., LTD.    
 
               
By:
      By:        
Name:
 
 
Robert A. Stern   Name:  
 
Akira Yamamoto    
Title:
  Executive Vice President   Title:   President    

SIGNATURE PAGE TO AMENDMENT NO. 1 TO DISTRIBUTION AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Minimum Purchase Requirements
     The following schedule sets forth Distributor’s Minimum Purchase
Requirements as specified in Section 5.6 of the Distribution Agreement. These
minimums represent the cost of Products paid for by Distributor to Micrus during
each Micrus fiscal year of the Agreement.

                                                  TERRITORY   Year 1   Year 2  
Years 3   Year 4   Year 5   Year 6
Japan
    [***]       [***]       [***]       [***]       [***]       [***]  

     In addition to the foregoing the parties agree that without in any way
limiting the foregoing or the provisions of Section 5.6, Distributor will
purchase a minimum of [***] in Products during every [***] ending after the date
of this Amendment. The foregoing obligation shall be included within the
definition of “Minimum Purchase Requirements” (in addition to, but not in lieu
of, the above annual purchase requirements) and will remain in effect through
the [***] in which all Marketing Authorizations required for the sale by
Distributor of Cerecyte® products in Japan have been issued.
     The signatures of the parties’ authorized representatives below represent
the parties’ approval of the foregoing Exhibit B effective as of September 20,
2007.

                  MICRUS ENDOVASCULAR CORPORATION   GOODMAN CO., LTD.    
 
               
By:
      By:        
Name:
 
 
Robert A. Stern   Name:  
 
Akira Yamamoto    
Title:
  Executive Vice President  
Title:
  President

 

***   Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

B-1